PER CURIAM.
Joseph Bridges seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j)(2). Bridges’ petition fails to comply with the requirements of the rule. There is no allegation of the date and nature of the lower tribunal’s order sought to be reviewed, the name of the tribunal, or the nature, disposition and dates of all previous proceedings. Therefore, we dismiss the petition without prejudice to file a petition which conforms with Rule 9.140(j).
DISMISSED.
GRIFFIN, C.J., PETERSON and THOMPSON, JJ., concur.